UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b) (c), and (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. )1 Alaska Air Group (Name of Issuer) Common stock, par value $.01 (Title of class of securities) (CUSIP Number) October 10, 2011 (Date of event which requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) þRule 13d-1(c) oRule 13d-1(d) (Continued on the following pages) (Page 1 of 8 pages) 1The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 2 of 8 Pages SCHEDULE 13G CUSIP No. 1 NAMES OF REPORTING PERSONS PAR Investment Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware 5 SOLE VOTING POWER NUMBER OF 1,810,414Common stock, par value $.01 SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY None EACH 7 SOLE DISPOSITIVE POWER REPORTING PERSON 1,810,414Common stock, par value $.01 WITH 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,810,414Common stock, par value $.01 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.0% Common stock, par value $.01 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Page3 of 8 Pages SCHEDULE 13G CUSIP No. 1 NAMES OF REPORTING PERSONS PAR Group, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware 5 SOLE VOTING POWER NUMBER OF 1,810,414Common stock, par value $.01 SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY None EACH 7 SOLE DISPOSITIVE POWER REPORTING PERSON 1,810,414Common stock, par value $.01 WITH 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,810,414Common stock, par value $.01 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.0% Common stock, par value $.01 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Page4 of 8 Pages SCHEDULE 13G CUSIP No. 1 NAMES OF REPORTING PERSONS PAR Capital Management, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware 5 SOLE VOTING POWER NUMBER OF 1,810,414Common stock, par value $.01 SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY None EACH 7 SOLE DISPOSITIVE POWER REPORTING PERSON 1,810,414Common stock, par value $.01 WITH 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,810,414Common stock, par value $.01 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.0% Common stock, par value $.01 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Page5 of 8 Pages STATEMENT ON SCHEDULE 13G CUSIP No. Item 1(a). Name of Issuer: Alaska Air Group Item 1(b). Address of Issuer's Principal Executive Offices: 19300 International Boulevard Seattle, Washington 98188 Item 2(a). Names of Person Filing: PAR Investment Partners, L.P PAR Group, L.P. PAR Capital Management, Inc. Item 2(b). Business Mailing Address for the Person Filing: PAR Capital Management, Inc. One International Place, Suite 2401 Boston, MA 02110 Item 2(c). Citizenship: State of Delaware Item 2(d). Title of Class of Securities: Common stock, par value $.01 Item 2(e). CUSIP Number: Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b), check whether the person filing is a: Not Applicable Item 4. Ownership: (a) Amount Beneficially Owned: 1,810,414common stock, par value $.01 (b) Percent of Class: 5.0% common stock, par value $.01 (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 1,810,414 common stock, par value $.01 (ii) shared power to vote or to direct the vote: (iii) sole power to dispose or to direct the disposition of: 1,810,414 common stock, par value $.01 (iv) shared power to dispose or to direct the disposition of: Page6 of 8 Pages STATEMENT ON SCHEDULE 13G CUSIP No. Item 5. Ownership of Five Percent or Less of a Class: Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: Not Applicable Item 8. Identification and Classification of Members of the Group: Not Applicable Item 9. Notice of Dissolution of Group: Not Applicable Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: October 19, 2011 PAR INVESTMENT PARTNERS, L.P. By: PAR GROUP, L.P. its general partner By: PAR CAPITAL MANAGEMENT, INC. its general partner By: /s/ Steven M. Smith Steven M. Smith, Chief Operating Officer PAR GROUP, L.P. By: PAR CAPITAL MANAGEMENT, INC. its general partner By: /s/Steven M. Smith Steven M. Smith, Chief Operating Officer PAR CAPITAL MANAGEMENT, INC. By: /s/ Steven M. Smith Steven M. Smith, Chief Operating Officer JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the COMMON STOCK, PAR VALUE $.01 of Alaska Air Group and further agree that this agreement be included as an exhibit to such filing. Each party to the agreement expressly authorizes each other party to file on its behalf any and all amendments to such statement. Each party to this agreement agrees that this joint filing agreement may be signed in counterparts. In evidence whereof, the undersigned have caused this Agreement to be executed on their behalf this 19th day of October, 2011. PAR INVESTMENT PARTNERS, L.P. By: PAR GROUP, L.P. its general partner By: PAR CAPITAL MANAGEMENT, INC. its general partner By: /s/ Steven M. Smith Steven M. Smith, Chief Operating Officer PAR GROUP, L.P. By: PAR CAPITAL MANAGEMENT, INC. its general partner By: /s/Steven M. Smith Steven M. Smith, Chief Operating Officer PAR CAPITAL MANAGEMENT, INC. By: /s/ Steven M. Smith Steven M. Smith, Chief Operating Officer
